ALLOWABILITY NOTICE
Terminal Disclaimer
The terminal disclaimer filed on 3/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 15949005 filed 04/09/2018 and US Patent Application 16675358 filed 11/06/2019 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 and 11/20/2020 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The amendment(s) filed 02/19/2021 by the Applicant is response to the previous Office action mailed 10/21/2020 have been considered by the Examiner. The rejection(s) in the previous Office action of the claim(s) are withdrawn in response to the amended claims(s).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 10-14, 16 and 21-23 appear allowable over the prior art of record. The closest prior art of record includes US 10485483 to Brody. The prior art of record fails to disclose, teach or fairly suggest, both singly and in combination, the claim limitations including an outer balloon positioned over the distal balloon, the outer balloon having a circumferential area greater than a circumferential area of the distal balloon and filled with a fluid, wherein in response to pressure within the bladder exerted on an outer wall of the outer balloon, the outer balloon deforms to deform the distal balloon and compress the gas within the distal balloon and the first lumen.
While the prior art of record disclose multiple balloon arrangements for the purpose of pressure sensing, the prior art of record does not disclose such a detailed arrangement of one balloon within the other for the compression of gas in combination with the ports and lumens as claimed in Claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791